              Case 1:06-cr-00134-AWI Document 139 Filed 06/25/20 Page 1 of 6


 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT
 6                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   QUENTIN JACKSON a/k/a Quintin                        CASE NO. 1:06-CR-0134 AWI-1
     Jackson,
 9
                            Petitioner,                   ORDER LIFTING STAY, DENYING
10                                                        PETITION AND DENYING
                     v.                                   CERTIFICATE OF APPEALABILITY
11
     UNITED STATES OF AMERICA,
12                                                        (Doc. Nos. 136, 138)
                            Respondent.
13

14

15          This is a petition for relief from sentence under 28 U.S.C. § 2255. Petitioner, Quentin
16 Jackson, through his counsel seeks relief based on the recent Supreme Court decision in Johnson

17 v. United States, 135 S.Ct. 2551 (2015). See Doc. No. 136. Pursuant to a suggestion from the

18 Ninth Circuit in similar cases, the Court stayed this matter in February 2017 pending resolution of

19 three cases before the Ninth Circuit. See Doc. No. 137. On June 23, 2020, Petitioner filed an

20 amended § 2255 petition to raise issues related to United States v. Davis, 139 S.Ct. 2319 (2019).

21 See Doc. No. 138. The amended petition states that Petitioner does not ask the Court or the

22 United States to take any action at this time. See id. Although Petitioner does not request that the

23 Court act at this time, a review of the petition and amended petition indicates that action is

24 currently warranted. Therefore, the Court will lift the stay, deny the petition, and deny a

25 certificate of appealability.

26          Background
27          On December 7, 2007, a jury found Petitioner guilty of one count of robbery in violation of
28 18 U.S.C. § 1951 (known as “Hobbs Act robbery”), three counts of armed robbery in violation of
              Case 1:06-cr-00134-AWI Document 139 Filed 06/25/20 Page 2 of 6


 1 18 U.S.C. § 2113(a) and (d), and four counts of using a firearm during and in relation to a crime of

 2 violence in violation of § 924(c)(1). See Doc. No. 58.

 3          On March 3, 2008, Petitioner was sentenced to 110 months imprisonment for each of the
 4 four robbery convictions, with those sentences to run concurrently. See Doc. Nos. 61, 65.

 5 Petitioner was sentenced to 60 months imprisonment on the first violation of § 924(c)(1) and 300

 6 months imprisonment for each of the remaining three § 924(c)(1) convictions. See id. The

 7 sentences for the § 924(c)(1) convictions were to run consecutively, resulting in a total term of

 8 imprisonment of 1070 months. See id. Judgment was entered on March 5, 2007. See Doc. No.

 9 65.

10          Petitioner appealed to the Ninth Circuit, but the Ninth Circuit affirmed the conviction on
11 October 14, 2009. See Doc. No. 104. Petitioner also filed a § 2255 petition on November 29,

12 2010. See doc. No. 107. On July 19, 2012, the Court denied the § 2255 habeas petition, and the

13 Ninth Circuit denied Petitioner’s request for a certificate of appealability on July 9, 2013. See

14 Doc. Nos. 117, 124.

15          On June 23, 2014, Petitioner filed a second § 2255 petition. See Doc. No. 125. That
16 petition was denied on July 7, 2015. See Doc. No. 133.

17          On February 16, 2017, the Ninth Circuit granted Petitioner permission to file a successive
18 § 2255 petition in light of Johnson. See Doc. No. 134. The Ninth Circuit ordered that the

19 successive petition be deemed filed with this Court as of June 23, 2016. See id.

20          Therefore, as of June 23, 2016, Petitioner filed this petition seeking relief under Johnson.
21 See Doc. No. 136. On June 23, 2020, Petitioner filed his amended petition invoking Davis. See

22 Doc. No. 138.

23          § 2255 Framework
24          28 U.S.C. § 2255 provides, in pertinent part: “A prisoner in custody under sentence of a
25 court established by Act of Congress claiming the right to be released upon the ground that the

26 sentence was imposed in violation of the Constitution or laws of the United States ... may move
27 the court which imposed the sentence to vacate, set aside or correct the sentence.” Under § 2255,

28 a district court must grant a prompt hearing to a petitioner in order to determine the validity of the

                                                      2
              Case 1:06-cr-00134-AWI Document 139 Filed 06/25/20 Page 3 of 6


 1 petition and make findings of fact and conclusions of law, “[u]nless the motions and the files and

 2 records of the case conclusively show that the prisoner is entitled to no relief . . . .” 28 U.S.C. §

 3 2255(b). The court may deny a hearing if the movant’s allegations, viewed against the record, fail

 4 to state a claim for relief or are so palpably incredible or patently frivolous as to warrant summary

 5 dismissal. United States v. Withers, 638 F.3d 1055, 1062-63 (9th Cir. 2011); Baumann v. United

 6 States, 692 F.2d 565, 571 (9th Cir. 1983). A petitioner is not required to allege facts in detail, but

 7 he “must make factual allegations” and cannot rest on conclusory statements. Baumann, 692 F.2d

 8 at 571; United States v. Hearst, 638 F.2d 1190, 1194 (9th Cir.1980). Accordingly, an evidentiary

 9 hearing is required if: (1) a petitioner alleges specific facts, which, if true would entitle him to

10 relief; and (2) the petition, files, and record of the case cannot conclusively show that the

11 petitioner is entitled to no relief. United States v. Howard, 381 F.3d 873, 877 (9th Cir. 2004).

12          Petitioner’s Argument
13          Petitioner argues that § 924(c)(1)(A) provides that anyone convicted of using and carrying
14 a firearm during and in relation to a crime of violence must be sentenced to a term of

15 imprisonment of no less than five years, to run concurrently to any other sentence imposed.

16 Further, in the case of each subsequent conviction under § 924(c), the defendant must be

17 sentenced to at least 25 years imprisonment consecutive to any other term of imprisonment. A

18 “crime of violence” is defined by § 924(c)(3) through either the “elements clause” of §

19 924(c)(3)(A) or the residual clause of § 924(c)(3)(B). Under the reasoning of Johnson (and now

20 the express holding of Davis), the § 924(c)(3)(B) residual clause is unconstitutionally vague.

21 Hobbs Act robbery and armed bank robbery under § 2113(a) and (d), the predicate offenses for

22 Petitioner’s four § 924 convictions, are not crimes of violence under the § 924(c)(3)(A) elements

23 clause. Because Petitioner did not commit a “crime of violence” for purposes of § 924, his

24 convictions for violation § 924(c)(1) and the 960 month sentence for those offenses cannot stand.

25          Discussion
26          Initially, the Court notes that even though Petitioner’s conviction became final in 2010,
27 this petition is timely. 28 U.S.C. § 2255(f) sets a one-year limitations period to a file a § 2255

28 petition. As relevant here, one of the starting dates for the one-year period is the “date on which

                                                       3
              Case 1:06-cr-00134-AWI Document 139 Filed 06/25/20 Page 4 of 6


 1 the right asserted was initially recognized by the Supreme Court, if that right has been newly

 2 recognized by the Supreme Court and made retroactively applicable to cases on collateral review.”

 3 28 U.S.C. § 2255(f)(3). As discussed above, Petitioner seeks relief under Johnson, which was

 4 decided by the Supreme Court on June 26, 2015, and Davis, which was decided by the Supreme

 5 Court on June 24, 2019. Johnson applies retroactively. See Welch v. United States, 136 S.Ct.

 6 1257, 1268 (2016); Ward v. United States, 936 F.3d 914, 916 (9th Cir. 2019). Although the Ninth

 7 Circuit has yet to address the issue, other circuits have concluded that Davis applies retroactively.

 8 See United States v. Reece, 938 F.3d 630, 635 (5th Cir. 2019); United States v. Bowen, 936 F.3d

 9 1091, 1097 (10th Cir. 2019); In re Hammond, 931 F.3d 1032, 1038 (11th Cir. 2019). The Court

10 will follow the holdings of these circuits. Since Petitioner filed his petition on June 23, 2016, his

11 petition is timely in relation to Johnson. Further, because Petitioner filed his amended petition on

12 June 23, 2020, his petition is timely in relation to Davis. The petitions comply with the one-year

13 limitation period of § 2255(f)(3).

14          With respect to the merits of Petitioner’s arguments, no relief is appropriate. Section
15 924(c)(1) prohibits in relevant part the using or carrying of a firearm “during and in relation to a

16 crime of violence.” 18 U.S.C. § 924(c)(1); United States v. Routon, 25 F.3d 815, 817 (9th Cir.

17 1994). Sentences imposed under § 924(c) are mandatory consecutive terms. 18 U.S.C. §

18 924(c)(1); United States v. Watson, 881 F.3d 782, 784 (9th Cir. 2018). A “crime of violence” for

19 purposes of § 924(c)(1) is defined in one of two ways, through either the “elements clause” of 18

20 U.S.C. § 924(c)(3)(A) or the “residual clause” of 18 U.S.C. § 924(c)(3)(B). See 18 U.S.C. §

21 924(c)(3); Watson, 881 F.3d at 784. Davis declared that § 924(c)(3)(B), the “residual clause,” was

22 unconstitutionally vague. Davis, 139 S.Ct. at 2336; United States v. Burke, 943 F.3d 1236, 1238

23 (9th Cir. 2019). If Petitioner’s convictions and sentences were dependent on the application of §

24 924(c)(3)(B), his arguments and reliance on Davis would have merit. However, the “crimes of

25 violence” that supports Petitioner’s § 924(c)(1) convictions are armed bank robbery in violation of

26 18 U.S.C. § 2113(a) and (d) and Hobbs Act robbery. Petitioner contends that armed bank robbery
27 under § 2113(a) and (d) and Hobbs Act robbery are not crimes of violence under § 924(c)(3)(A).

28 Petitioner is wrong. The Ninth Circuit has expressly held that both armed bank robbery under §

                                                      4
              Case 1:06-cr-00134-AWI Document 139 Filed 06/25/20 Page 5 of 6


 1 2113(a) and (d) and Hobbs Act robbery are crimes of violence pursuant to the elements clause of.

 2 § 924(c)(3)(A). United States v. Dominguez, 954 F.3d 1251, 1260-61 (9th Cir. 2020) (Hobbs Act

 3 robbery); Watson, 881 F.3d at 784-86 (armed bank robbery under § 2113(a) and (d)); see also

 4 United States v. Milsten, 2020 U.S. App. LEXIS 16100, *5 (9th Cir. May 20, 2020) (following

 5 Dominguez and holding that Hobbs Act robbery is a crime of violence under § 924(c)(3)(A)).

 6 United States v. Ali, 789 F. App’x 653, 654 (9th Cir. 2020) (following Watson and holding that

 7 armed bank robbery under § 2113(a) and (d) is a crime of violence under § 924(c)(3)(A)). Davis

 8 does not impact the § 924(c)(3)(A) elements clause. United States v. Nikolla, 950 F.3d 51, 53 n.4

 9 (2d Cir. 2020). Thus, Dominguez and Watson foreclose Petitioner’s arguments. In light of

10 Dominguez and Watson, the Court must deny the petitions.

11          Certificate of Appealability
12          28 U.S.C. § 2253 provides in pertinent part:
13          (a) In a habeas corpus proceeding or a proceeding under section 2255 before a
            district judge, the final order shall be subject to review, on appeal, by the court of
14          appeals for the circuit in which the proceeding is held.
15           (b) There shall be no right of appeal from a final order in a proceeding to test the
            validity of a warrant to remove to another district or place for commitment or trial a
16          person charged with a criminal offense against the United States, or to test the
            validity of such person's detention pending removal proceedings.
17
            (c)(1) Unless a circuit justice or judge issues a certificate of appealability, an appeal
18          may not be taken to the court of appeals from–
19                  (A) the final order in a habeas corpus proceeding in which the detention
                     complained of arises out of process issued by a State court; or
20                  (B) the final order in a proceeding under section 2255.
               (2) A certificate of appealability may issue under paragraph (1) only if the
21          applicant has made a substantial showing of the denial of a constitutional right.
               (3) The certificate of appealability under paragraph (1) shall indicate which
22          specific issue or issues satisfy the showing required by paragraph (2).
23          The Supreme Court has found that a court should issue a certificate of appealability when
24 the petitioner shows that jurists of reason would find it debatable whether the petition states a

25 valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

26 whether the district court was correct in its procedural ruling. Slack v. McDaniel, 529 U.S. 473,
27 483-84 (2000).

28

                                                       5
             Case 1:06-cr-00134-AWI Document 139 Filed 06/25/20 Page 6 of 6


 1         In the present case, the Court finds there is an insufficient indication that Petitioner has
 2 suffered the denial of a constitutional right which would justify the issuance of a certificate of

 3 appealability. See 28 U.S.C. § 2253(c); Slack, 529 U.S. at 483-84. Given the Dominguez and

 4 Watson decisions, reasonable jurists would not debate that Petitioner is not entitled to federal

 5 habeas corpus relief. Therefore, the Court will deny a certificate of appealability.

 6

 7                                                ORDER
 8         Accordingly, IT IS HEREBY ORDERED that:
 9 1.      The stay issued on July 6, 2016 is LIFTED;
10 2.      Petitioner’s 28 U.S.C. § 2255 petition (Doc. No. 136) and amended petition (Doc. No. 138)
11         are DENIED; and
12 3.      The Court DECLINES to issue a certificate of appealability.
13
     IT IS SO ORDERED.
14

15 Dated: June 24, 2020
                                                 SENIOR DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      6
